Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-8 and 10) in the reply filed on 4/8/2022 is acknowledged.  
Claim Objections
Claim 1-8 and 10 are objected to because of the following informalities:
In claim 1, lines 9 and 11, ‘molding’ should read “the molding”
In claim 1, line 10, ‘normal molding’ should read “the normal molding”
In claim 1, line 11, ‘molding’ should read “the molding”
In claim 2, lines 16 and 19, ‘molding’ should read “the molding”
In claim 4, line 4, ‘molding’ should read “the molding”
In claim 10, lines 1 and 4, ‘molding’ should read “the molding”
In claim 10, line 2, ‘normal molding’ should read “the normal molding”
Claims 3, 5-8 depended on claim 1 are objected as well.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claims 1 and 10, there are multiple recitations of “molding”. It is unclear the recitations of “molding” are different moldings or the same one. It renders claims 1 and 10 indefinite.
 Claims 2-8 depended on claim 1 are rejected as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama (US 2016/0236392).
Regarding claim 1, Aoyama discloses that, as illustrated in Fig. 1, an injection molding machine (Fig. 1, item 10; [0068] (lines 9-10)) which controlled by a control device (Fig. 1, items 1 and 20 (a molding condition diagnostic device 1 and a control unit 20 ([0067]))) according to molding conditions ([0067]) and injects and fills a flowable molding material into a mold to perform molding ([0068]),
wherein the control device comprises a molding condition storage device (Fig. 1, item 4; a storage portion 4 ([0071])) and a determination device (Fig. 1, item 5; a determination portion 5 ([0071])),
the molding condition storage device stores the molding conditions ([0071], lines 14-16), wherein the molding conditions comprises at least one of transition molding conditions ([0070] (examples of the molding conditions include: primary pressure, …, and electric conduction rates … during molding operation, etc. (lines 10-30)) from a state in which molding is stopped to an initiation of normal molding, and a normal molding condition during normal molding ([0069], a switch device 21 (as shown in Fig. 1) for switching between start-up and stop of the molding machine (lines 12-13)), and
the determination device determines whether or not to perform molding using the transition molding conditions based on at least one of a time after the molding is stopped and a temperature at a predetermined position after the molding is stopped ([0025], [0068], [0069]; a measurement unit (group of sensors) 11 for detecting and outputting predetermined measured values is provided in a predetermined region (or position) of the opening/closing device and the injection device ([0068], lines 10-13)).
	Regarding claim 2, Aoyama discloses that, in the injection molding machine, a second and following transition molding conditions ([0070] (examples of the molding conditions include: primary pressure, …, and electric conduction rates … during molding operation, etc. (lines 10-30)) and a last normal molding condition comprises at least one of transition conditions when molding is started by using the second and following transition molding conditions and the last normal molding condition ([0069], a switch device 21 (as shown in Fig. 1) for switching between start-up and stop of the molding machine (lines 12-13)), and
	when the molding is performed based on the molding conditions, the determination device switches the molding conditions based on the transition conditions ([0069], a switch device 21 (as shown in Fig. 1) for switching between start-up and stop of the molding machine (lines 12-13)).     
Regarding claim 3, Aoyama discloses that, in the injection molding machine, the transition conditions are a number of molded articles or elapsed time ([0070] (examples of the molding conditions include: primary pressure, …, a dwelling time, …, a metering time, …, and during molding operation, etc. (lines 10-30))). 
Regarding claim 4, Aoyama discloses that, in the injection molding machine, the transition molding conditions comprises at least one of transition conditions for switching (Fig. 6, step S2) to the next transition molding condition or the next normal molding condition, and
when molding is performed based on the molding conditions, the determination device switches the molding conditions (Fig. 6, step S8) based on the transition conditions (Fig. 6; [0076]).
Regarding claim 5, Aoyama discloses that, in the injection molding machine, the transition conditions are a number of molded articles or elapsed time ([0070] (examples of the molding conditions include: primary pressure, …, a dwelling time, …, a metering time, …, and during molding operation, etc. (lines 10-30))). 
Regarding claim 6, Aoyama discloses that, in the injection molding machine, the control device comprises a mandatory defect determination device ([0122], Figs. 36 and 37),
the mandatory defect determination device determines that a molded article obtained by molding based on the transition molding conditions is a defective article ([0122], a defective product (line 2)), and 
the molding conditions comprises a designation of whether or not to operate the mandatory defect determination device (Fig. 36; [0122], lines 5-16).
Regarding claim 7, Aoyama discloses that, in the injection molding machine, the control device comprises a process monitoring device (Figs. 21-25),
the process monitoring device determines a quality of a molded article by monitoring at least one filling step in which filling speed is controlled according to a filling speed condition (for example, as shown in Fig. 23, filling time is 1.38 s), a dwelling step in which a dwell pressure is controlled according to a dwell pressure condition (for example, as shown in Fig. 24, dwelling pressure is 2.1 MPa), and a metering step in which supply rate is controlled according to a supply rate condition (for example, as illustrated in Fig. 22, label of start of metering), and 
the molding conditions comprise a designation of whether or not to operate the process monitoring device (as shown in Fig. 21).
Regarding claim 8, Aoyama discloses that, in the injection molding machine, the control device comprises a temperature monitoring device (for example, as shown in Fig. 21, there are multiple temperatures such as mold temperatures and heater temperatures being monitored), 
the temperature monitoring device monitors the temperature at the predetermined position (for example, for heaters on the screw as shown in Fig. 26) and determines whether or not the temperature is within a predetermined acceptable range (Fig. 26 (setting value)), and 
the molding conditions comprise a designation of whether or not to operate the temperature monitoring device (Fig. 26).
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama (US 2016/0236392).
Regarding claim 10, Aoyama discloses that, as illustrated in Fig. 1, a recording medium (Fig. 1, item 4) for storing a control program ([0071], lines 12-16) of an injection molding machine (Fig. 1, item 10; [0068] (lines 9-10)) which is controlled by a control device (Fig. 1, items 1 and 20 (a molding condition diagnostic device 1 and a control unit 20 ([0067]))) according to molding conditions ([0067]) and injects and fills a flowable molding material into a mold to perform molding ([0068]),
wherein the control program ([0071], lines 12-16) makes a computer operate as the control device (Fig. 1, items 1 and 20 (a molding condition diagnostic device 1 and a control unit 20 ([0067]))),
the control device comprises a molding condition storage device (Fig. 1, item 4; a storage portion 4 ([0071])) and a determination device (Fig. 1, item 5; a determination portion 5 ([0071])),
the molding condition storage device stores the molding conditions ([0071], lines 14-16), wherein the molding conditions comprises at least one of transition molding conditions ([0070] (examples of the molding conditions include: primary pressure, …, and electric conduction rates … during molding operation, etc. (lines 10-30)) from a state in which molding is stopped to an initiation of normal molding, and a normal molding condition during normal molding ([0069], a switch device 21 (as shown in Fig. 1) for switching between start-up and stop of the molding machine (lines 12-13)), and
the determination device determines whether or not to perform molding using the transition molding conditions based on at least one of a time after the molding is stopped and a temperature at a predetermined position after the molding is stopped ([0025], [0068], [0069]; a measurement unit (group of sensors) 11 for detecting and outputting predetermined measured values is provided in a predetermined region (or position) of the opening/closing device and the injection device ([0068], lines 10-13)).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742